Citation Nr: 1550743	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disorder, to include residuals from total knee replacement (TKA).

2. Entitlement to service connection for a right knee disorder, to include residuals from TKA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran served on active duty from May 1990 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The December 2012 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a right knee disorder.  A notice of disagreement (NOD) was received in December 2012, a statement of the case (SOC) was issued in August 2013, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in September 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 hearing, the undersigned VLJ fully explained the issue involved.  See September 2015 Board Hearing transcript.  The Veteran was represented at the hearing by his representative.  Id.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Id.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Id.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issue of entitlement to service connection for a right knee disorder (on the merits), is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for a right knee disorder was last denied by the RO in February 2005 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2. Evidence pertaining to the Veteran's right knee disorder received since the February 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2005 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2015). 

2. The evidence received since the February 2005 rating decision is new and material, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for a right knee disorder.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Right Knee Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a right knee disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.,  see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for a right knee disorder was last denied in a rating decision of February 2005.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the February 2005 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

The evidence received since the February 2005 rating decision consists of numerous records and documents.  The Veteran has asserted that he has continually experienced knee pain symptoms since service.  Among other things, the Veteran emphasized the continuity of his knee disorder during his Board hearing.  See September 2015 Board Hearing transcript ("I was having surgery because I was having continued knee pain and instability of my knee").  Also, the Veteran provided a July 2011 private treatment record which notes that the knee degeneration leading to surgical intervention "may be secondary to his underlying chronic patellofemoral problems which were secondary to dislocation while he was in the service."  See August 2011 Longview Orthopedic report.  

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a current knee disorder that may be a result of service duties.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a lumbar spine disorder. See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder; to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim to entitlement to service connection for a right knee disorder has been reopened.

The Veteran asserts that he has had a right knee disorder since his time in service. The Board recognizes that the record contains complaints of right knee pain, which, according to the Veteran, began with an injury in basic training, and was exacerbated by further injuries and soreness throughout the rest of his military career.  See February 2012 Congressional correspondence ("Knee injury I sustained in basic training in 1991 and then reinjured same knee while stationed in Germany."); see also June 1991 Chronological Record of Medical Care ("pain in R knee...was seen 21 May for similar injury...mild R medial collateral ligament strain.")  He is competent to report such symptoms, which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran's meniscal tear, leading to surgeries and an eventual total knee replacement, was discussed during an August 2012 VA examination.  See August 2012 VA examination.  Accordingly, the Board finds that the Veteran has a current right knee disorder.  However, to date, a medical opinion has not been obtained that sufficiently details the etiology of his knee disorders.

The August 2012 VA examiner identified the Veteran's bilateral patellofemoral problems and a meniscal injury, but noted that these injuries are "not consistent with right knee patellofemoral dislocation."  See August 2012 VA examination.  In light of this observation, and the fact that the Veteran did not "seek treatment for 11 years" following service, the examiner concluded that the Veteran's meniscal injury was less likely than not related to his military service.  Id.  The examiner's rationale was that the TKA was likely due to a post-service meniscal injury and bilateral patellofemoral pain syndrome.  Id. The medical examiner reached this conclusion without discussing the lay statements regarding the Veteran's history of knee pain, including that he affirmatively denies any post-service knee injury, and that the records are likewise silent as to such an event.  See Board Hearing transcript.  

The Board finds that the August 2012 VA Examination to be inadequate to the extent that the negative nexus opinion did not address the issues of continuity of symptomology addressed in the Veteran's lay statements.  This opinion did not appear to consider the Veteran's statements of ongoing and continuous right knee symptomatology during and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, while the examiner recognized that the Veteran was treated for knee problems during service, he offered no rationale as to why such symptoms were not related to the currently diagnosed knee conditions leading to his eventual TKA.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, on Remand, a thorough opinion addressing the Veteran's knee disorders should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the August 2012 VA examination for knee disorders 

The examiner must be provided the claims folder, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's current right knee condition, including residuals of the TKA, are causally OR etiologically related to service, to include the documented complaints of in-service treatment for right knee pain and the Veteran's reports of ongoing pain, discomfort, and self-medicating post-service .  In providing this opinion, the examiner must do the following:  (i) consider the Veteran's contention that his knee problems have persisted ever since service; (ii) discuss the nature of the various knee injuries the Veteran sustained in service and explain why the likelihood that such knee injuries would produce chronic residuals; (iii) discuss the nature of knee disorders leading to the TKA and explain why the likelihood that such disorders are a continuing disease process of the in-service knee injuries; and (iv) discuss in the examiner's professional judgement the type of medical attention, if any, would be expected over the course of years for a knee condition that has purportedly persisted since service as claimed by the Veteran. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5. After completion of the above, the RO must readjudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


